Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	The Applicants’ Amendment to the Claims filed on 05/12/2022 is entered.
	Claims 1-3 and 13-30 are cancelled.
	Claim 31 is new.
	Claims 4-12 and 31 are pending and under examination.
Response to Amendment
	Any/all objections and rejections made in the previous office action and not repeated in this office action are withdrawn in view of the Applicants’ Amendment to the Claims filed on 05/12/2022.  
Priority
This US 16/818,130 filed on 03/13/2020 was filed as a CON of US15/796,115
which was filed as a CON of US15/408,567 filed on 01/18/2017 which is a CON of
US14/624,671 filed on 02/18/2015, now US Patent 10,301,648 which is a DIV of
US11/887,679 filed on 10/02/2007, now US Patent 8,999,678 which is a 371 of
PCT/US2006/013375 filed on 04/07/2006 which claims US priority benefit of US
Provisionals 60/733,497 filed on 11/04/2005 and 60/669,083 filed on 04/07/2005.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. US15/796,115, US15/408,567, US14/624,671, US11/887,679, PCT/US2006/013375, US60/733,497,   and US 60/669,083 each fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Nothing in the disclosures of these priority documents discloses SEQ ID NO: 4 with anything but a D at position 41.  The instant claims are drawn to the claim element of SEQ ID NO: 4 (rh46) whereas the applicant is arguing AAV3 and AAV7 which are different claim elements having different amino acid sequences.  For example, the FIG 5A shows an N at position 41 only for AAV3 and AAV7 but never for SEQ ID NO: 4.  The Sequence Listing shows AAV3 as SEQ NO: 28 which is a 736 amino acid sequence rather than the presently claimed SEQ ID NO: 4 which is a 738 amino acid sequence.  Also, the Sequence Listing shows AAV7 as SEQ NO: 30 which is a 737 amino acid sequence.
In addition, the disclosure of the prior-filed Application Nos. 60/733,497 and 60/669,083 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application at least because US Provisionals 60/669,083 and 60/733,497 do not provide sufficient support for the instant SEQ ID NO: 4 because US Provisionals 60/669,083 and 60/733,497 disclose a different amino acid sequence than instant SEQ ID NO: 4.  First, US Provisionals 60/669,083 and 60/733,497 disclose a SEQ ID NO: 4 (RH AAV clone 46 capsid protein) that has amino acids 1 to 737 instead of instant SEQ NO:4 which has 1 to 738 amino acids.  Second, US Provisionals 60/669,083 and 60/733,497 disclose a different amino acid sequence than instant SEQ ID NO: 4 because these priority documents disclose a Gln-Ile Ser-Ser-Gln-Ser at amino acid positions 260-265 whereas instant SEQ ID NO: 4 has a Gln-Ile-Ser-Asn-Gly-Thr at amino acid positions 260-265.
Thus, claims 4-12 and 31 do not receive priority to these priority documents.
Further, nothing in the instant specification as originally filed discloses SEQ ID NO: 4 with anything but a D at position 41.  This limitation appears to be new matter (see new matter rejection below).  The specification as originally filed on 03/13/2020 does not have this limitation.  This limitation appears to have been added in the Amendments to the Claims filed on 03/17/2020. Thus, claims 4-12 and 31 do not receive priority before 03/17/2020.
Response to Priority Argument
The applicants’ response filed on 05/12/2022 to the priority granted for the presently amended claims is unpersuasive. Specifically, the applicants argue that support can be found in the figures 5A in AAV3 and AAV7 for an rAAV having a capsid wherein the AAV vp1 proteins have a sequence with at least 95% identity to amino acids 1 to 738 of SEQ ID NO:4 wherein amino acid residue 41 is not D.  
However, this argument is unpersuasive because the instant claims are drawn to the claim element of SEQ ID NO: 4 (rh46) whereas the applicant is arguing AAV3 and AAV7 which are different claim elements having different amino acid sequences.  For example, the FIG 5A shows an N at position 41 only for AAV3 and AAV7 but never for SEQ ID NO: 4.  The Sequence Listing shows AAV3 as SEQ NO: 28 which is a 736 amino acid sequence rather than the presently claimed SEQ ID NO: 4 which is a 738 amino acid sequence.  Also, the Sequence Listing shows AAV7 as SEQ NO: 30 which is a 737 amino acid sequence.
Further, the present claims do not recite the alternatives of either a D or N at position 41 of SEQ ID NO: 4 but rather recite the limitation “not D” at amino acid position 41 of SEQ ID NO: 4.   
Further, the applicants argue:
In Inphi Corp. v. Netlist, Inc., 805 F.3d 1350, 1357 (Fed. Cir. 2015), the Federal Circuit held that "alternative features are sufficient to satisfy the written description standard of § 112, paragraph 1 for negative claim limitations." FIG. 5A provides the alternative features of amino acids D and N for position 41 of the AAV in the alignment. Thus, under the holding of Inphi, FIG. 5A provides support for the limitation "wherein amino acid 41 is not D".

However, the applicants’ argument regarding a negative limitation is unpersuasive.  The MPEP discusses Negative Limitations as shown just below:
MPEP 2173.05(i)    Negative Limitations [R-08.2017]

The current view of the courts is that there is nothing inherently ambiguous or uncertain about a negative limitation. So long as the boundaries of the patent protection sought are set forth definitely, albeit negatively, the claim complies with the requirements of 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Some older cases were critical of negative limitations because they tended to define the invention in terms of what it was not, rather than pointing out the invention. Thus, the court observed that the limitation "R is an alkenyl radical other than 2-butenyl and 2,4-pentadienyl" was a negative limitation that rendered the claim indefinite because it was an attempt to claim the invention by excluding what the inventors did not invent rather than distinctly and particularly pointing out what they did invent. In re Schechter, 205 F.2d 185, 98 USPQ 144 (CCPA 1953).

A claim which recited the limitation "said homopolymer being free from the proteins, soaps, resins, and sugars present in natural Hevea rubber" in order to exclude the characteristics of the prior art product, was considered definite because each recited limitation was definite. In re Wakefield, 422 F.2d 897, 899, 904, 164 USPQ 636, 638, 641 (CCPA 1970). In addition, the court found that the negative limitation "incapable of forming a dye with said oxidized developing agent" was definite because the boundaries of the patent protection sought were clear. In re Barr, 444 F.2d 588, 170 USPQ 330 (CCPA 1971).

Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). In describing alternative features, the applicant need not articulate advantages or disadvantages of each feature in order to later exclude the alternative features. See Inphi Corporation v. Netlist, Inc., 805 F.3d 1350, 1356-57, 116 USPQ2d 2006, 2010-11 (Fed. Cir. 2015). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). See MPEP § 2163 - § 2163.07(b) for a discussion of the written description requirement of 35 U.S.C. 112(a)  and pre-AIA  35 U.S.C. 112, first paragraph.

Thus, for example, a negative limitation is appropriate in a claim when a particular claim element, which is positively recited in the disclosure, is then claimed as not being present in the claim.  However, in the instant case, changing a particular amino acid to a different amino acid is not supported by the “negative limitation” argument.  This argument would permit claiming a mutation in a sequence based on a disclosure that only disclosed a wild-type sequence.  Changing a single amino acid in an amino acid sequence completely changes the structure of the amino acid sequence.
Further, as discussed above, the disclosure does not recite the alternative of SEQ ID NO: 4 not having a D at position 41.  
Neither the priority documents nor the specification as originally filed disclose an AAVrh46 or the amino acid sequence of SEQ ID NO:4 comprising anything but a D amino acid at amino acid position 41 of SEQ ID NO: 4.  The applicants’ argument that support for the current amendments can be found in Fig 5A is unpersuasive.  A review of Fig 5A only shows support for a D41N for AAV3 and AAV7 and specifically does not show support for AAVrh46 having a D41N but rather shows AAVrh46 having a D at position 41.  Nothing in the specification discloses SEQ ID NO: 4 but with a D41N substitution or any other amino acid substitution at  position 41.  This limitation appears to be new matter (see rejection below).  The specification as originally filed on 03/13/2020 does not have this limitation.  This limitation appears to have been added in the Amendments to the Claims filed on 03/17/2020.
Thus, claims 1 and 4-12 do not receive priority before 03/17/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Currently amended claims 4-12 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a NEW MATTER rejection.
The instant application as originally filed does not disclose an AAVrh46 or the amino acid sequence of SEQ ID NO:4 comprising a D41N amino acid instead of the D amino acid at position 41 of AAVrh46 or SEQ ID NO: 4.  A review of Fig 5A only shows support for a D41N for AAV3 (SEQ NO: 28) and AAV7 (SEQ NO: 30) and specifically does not show support for AAVrh46 (SEQ ID NO:4) of the instant claims.  Fig 5A does not show SEQ ID NO:4 (AAVrh46) having a D41N but rather shows AAVrh46 having a D at position 41.  Nothing in the specification as originally filed discloses SEQ ID NO: 4 having any amino acid other than a “D” at position 41.  The standard for support is not obviousness.  This limitation is new matter.  The specification as originally filed on 03/13/2020 does not have this limitation.  This limitation appears to have been added in the Amendments to the Claims filed on 03/17/2020.
Response to  Arguments
The applicants’ response filed on 05/12/2022 has been fully considered but is unpersuasive. The applicants argue that support for the current claims can be found in Fig 5A.  However, a review of Fig 5A only shows support for a D41N for AAV3 (SEQ NO: 28) and AAV7 (SEQ NO: 30) and specifically does not show support for AAVrh46 (SEQ ID NO:4) of the instant claims.  Fig 5A does not show SEQ ID NO:4 (AAVrh46) having a D41N but rather shows AAVrh46 having a D at position 41.  Nothing in the specification as originally filed discloses SEQ ID NO: 4 having any amino acid other than a “D” at position 41.  The standard for support is not obviousness.  This limitation is new matter.  The specification as originally filed on 03/13/2020 does not have this limitation.  This limitation appears to have been added in the Amendments to the Claims filed on 03/17/2020.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Currently amended claims 4-12 and 31 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US2016375110 to High et al (published 12/29/2016; as evidenced by the Score report for US2016375110).
Note that this High et el reference is published 12/29/2016 which is before the filing date of the instant application of 03/13/2020.  See Priority section above for determination of the priority date for the instant claims.
The Score report for US2016/375110 is shown just below:
RESULT 1599
BDL71175
ID   BDL71175 standard; protein; 738 AA.
AC   BDL71175;
DT   23-FEB-2017  (first entry)
DE   Adeno-associated virus (Rh74) capsid protein VP1, SEQ ID:1.
KW   capsid protein VP1; drug delivery; expression; factor ix deficiency;
KW   gene therapy; genetic-disease-gen.; therapeutic; vector.
OS   Adeno-associated virus.
CC PN   US2016375110-A1.
CC PD   29-DEC-2016.
CC PF   23-JUN-2016; 2016US-00191357.
PR   23-JUN-2015; 2015US-0183599P.
PR   30-MAR-2016; 2016US-0315453P.
PR   18-MAY-2016; 2016US-0338315P.
PR   10-JUN-2016; 2016US-0348781P.
PR   13-JUN-2016; 2016US-0349572P.
CC PA   (CHIL-) CHILDRENS HOSPITAL PHILADELPHIA.
CC PI   High KA,  Anguela X;
DR   WPI; 2016-81715C/06.
CC PT   New nucleic acid sequence encoding human Factor IX protein, useful for treating hemophilia B.
Claim 45; SEQ ID NO 1; 119pp; English.
CC   The present invention relates to a nucleic acid sequence encoding a human Factor IX (FIX) protein, where the nucleic acid has a reduced number of CpG dinucleotides compared to a wild-type sequence encoding the human Factor IX. The invention further discloses: (1) an expression vector or a plasmid comprising the nucleic acid sequence; (2) a pharmaceutical composition comprising the nucleic acid sequence and/or a viral vector; (3) a method for delivering or transferring the nucleic acid sequence into a cell by contacting the nucleic acid sequence, expression vector, or virus vector to the mammalian cell, under conditions allowing transduction of the cell; (4) a method for delivering or transferring a nucleic acid sequence into a mammal or a cell of a mammal by administering the nucleic acid sequence, expression vector, or virus vector to the mammal or a cell of the mammal; (5) a method for treating a mammal in need of FIX protein by: (a) providing the nucleic acid sequence, expression vector, or virus vector, and (b) administering an amount of the nucleic acid sequence, expression vector, or virus vector to the mammal, where the FIX is expressed in the mammal; (6) a method for treating a human subject with hemophilia B by administering the recombinant adeno-associated viral (rAAV) vector; (7) a host cell comprising a contiguous nucleic acid sequence identical to the nucleic acid sequence; and (8) a method for producing an AAV vector comprising the nucleic acid sequence by culturing a host cell under conditions allowing packing of the nucleic acid sequence into AAV particles. The nucleic acid sequence, expression vector, and virus vector of the invention are useful for delivering or transferring the nucleic acid sequence; and treating hemophilia B. The present sequence represents an Adeno-associated virus (Rh74) capsid protein VP1 which is used in preparing the recombinant adeno-associated viral vector.
SQ   Sequence 738 AA;

  Query Match             97.7%;  Score 3895;  DB 23;  Length 738;
  Best Local Similarity   96.9%;  
  Matches  715;  Conservative   11;  Mismatches   12;  Indels    0;  Gaps    0;

Qy          1 MAADGYLPDWLEDNLSEGIREWWDLKPGAPKPKANQQKQDXGRGLVLPGYKYLGPFNGLD 60
              ||||||||||||||||||||||||||||||||||||||||:|||||||||||||||||||
Db          1 MAADGYLPDWLEDNLSEGIREWWDLKPGAPKPKANQQKQDNGRGLVLPGYKYLGPFNGLD 60

Qy         61 KGEPVNAADAAALEHDKAYDQQLKAGDNPYLRYNHADAEFQERLQEDTSFGGNLGRAVFQ 
              |||||||||||||||||||||||:||||||||||||||||||||||||||||||||||||
Db         61 KGEPVNAADAAALEHDKAYDQQLQAGDNPYLRYNHADAEFQERLQEDTSFGGNLGRAVFQ 

Qy        121 AKKRVLEPLGLVEEGAKTAPGKKRPVEPSPQRSPDSSTGIGKKGQQPARKRLNFGQTGDS 
              |||||||||||||   ||||||||||||||||||||||||||||||||:|||||||||||
Db        121 AKKRVLEPLGLVESPVKTAPGKKRPVEPSPQRSPDSSTGIGKKGQQPAKKRLNFGQTGDS 

Qy        181 ESVPDPQPIGEPPAAPSSVGSGTMAAGGGAPMADNNEGADGVGSSSGNWHCDSTWLGDRV 
              |||||||||||||| || :|||||||||||||||||||||||||||||||||||||||||
Db        181 ESVPDPQPIGEPPAGPSGLGSGTMAAGGGAPMADNNEGADGVGSSSGNWHCDSTWLGDRV 

Qy        241 ITTSTRTWALPTYNNHLYKQISNGTSGGSTNDNTYFGYSTPWGYFDFNRFHCHFSPRDWQ 
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 ITTSTRTWALPTYNNHLYKQISNGTSGGSTNDNTYFGYSTPWGYFDFNRFHCHFSPRDWQ 

Qy        301 RLINNNWGFRPKRLSFKLFNIQVKEVTQNEGTKTIANNLTSTIQVFTDSEYQLPYVLGSA 
              ||||||||||||||:|||||||||||||||||||||||||||||||||||||||||||||
Db        301 RLINNNWGFRPKRLNFKLFNIQVKEVTQNEGTKTIANNLTSTIQVFTDSEYQLPYVLGSA 

Qy        361 HQGCLPPFPADVFMIPQYGYLTLNNGSQAVGRSSFYCLEYFPSQMLRTGNNFSFSYTFED 
              |||||||||||||||||||||||||||||||||||||||||||||||||||| ||| |||
Db        361 HQGCLPPFPADVFMIPQYGYLTLNNGSQAVGRSSFYCLEYFPSQMLRTGNNFEFSYNFED 

Qy        421 VPFHSSYAHSQSLDRLMNPLIDQYLYYLSRTQSTGGTAGTQQLLFSQAGPSNMSAQARNW 
              ||||||||||||||||||||||||||||||||||||||||||||||||||:||||||:||
Db        421 VPFHSSYAHSQSLDRLMNPLIDQYLYYLSRTQSTGGTAGTQQLLFSQAGPNNMSAQAKNW 

Qy        481 LPGPCYRQQRVSTTLSQNNNSNFAWTGATKYHLNGRDSLVNPGVAMATNKDDEDRFFPSS 
              ||||||||||||||||||||||||||||||||||||||||||||||||:||||:||||||
Db        481 LPGPCYRQQRVSTTLSQNNNSNFAWTGATKYHLNGRDSLVNPGVAMATHKDDEERFFPSS 

Qy        541 GILMFGKQGAGKDNVDYSNVMLTSEEEIKATNPVATEQYGVVADNLQQQNTAPIVGAVNS 
              |:||||||||||||||||:|||||||||| |||||||||||||||||||| |||||||||
Db        541 GVLMFGKQGAGKDNVDYSSVMLTSEEEIKTTNPVATEQYGVVADNLQQQNAAPIVGAVNS 

Qy        601 QGALPGMVWQNRDVYLQGPIWAKIPHTDGNFHPSPLMGGFGLKHPPPQILIKNTPVPADP 
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 QGALPGMVWQNRDVYLQGPIWAKIPHTDGNFHPSPLMGGFGLKHPPPQILIKNTPVPADP 
Qy        661 PTAFNQAKLNSFITQYSTGQVSVEIEWELQKENSKRWNPEIQYTSNYYKSTNVDFAVNTE 
              || |||||| ||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 PTTFNQAKLASFITQYSTGQVSVEIEWELQKENSKRWNPEIQYTSNYYKSTNVDFAVNTE 
Qy        721 GVYSEPRPIGTRYLTRNL 738
              | ||||||||||||||||
Db        721 GTYSEPRPIGTRYLTRNL 738

Regarding new base claim 31, High teaches an AAV comprising an AAV capsid and a minigene having AAV inverted terminal repeats and a heterologous gene operably linked to regulatory sequences which direct expression of the gene in a host cell (See Score report just above and reference claim 98).  For example, reference claim 98 recites:
98. A recombinant AAV vector for treating hemophilia B, comprising a capsid and a genome, wherein said capsid comprises a VP1 protein having the amino acid sequence of SEQ ID NO:4; and wherein said genome is single-stranded and comprises the following elements in 5' to 3' order: (a) a first AAV2 ITR, (b) an ApoE HCR-1 enhancer, (c) an AAT promoter, (d) a codon-optimized nucleic acid encoding a human Factor IX Padua, wherein the nucleic acid lacks at least one CpG dinucleotide otherwise present, (e) a polyadenylation sequence; and (f) a second AAV2 ITR.

High teaches that the AAV capsid comprises AAV vp1 proteins, AAV vp2 proteins, and AAV vp3 proteins (See ref claim 43).  High teach that the AAV vp1 proteins have a sequence with at least 95% identity to amino acids 1 to 738 of SEQ ID NO:4 where amino acid residue 41 is not D (See Score report above showing 97.7% identity to SEQ ID NO:4 with an N at amino acid position 41 instead of a D).
	Regarding claim 4, High teach that the AAV ITRs are from a different AAV than the AAV supplying the capsid proteins. (See reference claims 41-43 and 98).
	Regarding claim 5, High teaches the AAV is in a physiologically compatible carrier (See ref claim 52 and para 0209).
	Regarding claim 6, High teaches the heterologous gene encodes Factor IX (See ref claim 52).
	Regarding claim 7, the claim does not specify dystrophin but rather further limits dystrophin.  Therefore, prior art that applies to claim 6 also applies to claim 7.
Regarding claim 8, the claim does not specify immunoglobulin but rather further limits immunoglobulin.  Therefore, prior art that applies to claim 6 also applies to claim 8.
Regarding claim 9, High teaches a recombinant nucleic acid encoding the AAV vp1 protein (e.g., see Score report above).  The Score report states that “[t]he present sequence represents an Adeno-associated virus (Rh74) capsid protein VP1 which is used in preparing the recombinant adeno-associated viral vector”.  Note that present sequence shown in the Score report has 97.7% identity to SEQ ID NO:4 with an N at amino acid position 41 instead of a D which meets the limitations of the present claims.
Regarding claim 10, High teaches a host cell culture comprising such recombinant nucleic acid of claim 9 (e.g., see title, para 0155, para 0156).
Regarding claim 11, High teach further comprising a rep gene (e.g.,ref claim 123, para 0030, 0083).
Regarding claim 12, High teach the recombinant nucleic acid molecule is a plasmid (e.g., ref claims 2-3, para 0005).
Response to  Arguments
The applicants’ response filed on 05/12/2022 has been fully considered but is unpersuasive.  The applicants argue that High et al is not available as prior art because they believe that the pending claims are supported in the instant specification for reasons argued in the “Priority” section.  This argument is unpersuasive for reasons provided in the “Priority” section above.  Please note that the claims are not supported in any of the priority documents for reasons explained above in the Priority section of this office action.  Therefore, the High et al reference is available as prior art.

Conclusion
No claims allowed.
Note that a TD for US Application 16/368,758 has been recorded for this application (of record).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1658